DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 08/31/2020, and of the third-party submission under 37 C.F.R. § 1.290, dated 08/30/2021, are attached to the instant Office action. The submissions are in compliance with the provisions of 37 C.F.R. § 1.97 and 37 C.F.R. § 1.290. Accordingly, the information disclosure statement and the third-party submission are being considered by the examiner.

Specification
The Specification is objected to because Fig. 3B depicts the apparent 4427-bp-long deletion in the Ccs gene (see Specification, page 5, paragraph 0012) as corresponding to a marker NCANN009236370; see excerpt below. However, this is the only mention of marker NCANN009236370 in the entire disclosure. In contrast, throughout the disclosure, marker NCANN009113770 is described as being used for assaying the presence or absence of sequence at the 4472 bp deletion site in the Ccs gene.

    PNG
    media_image1.png
    110
    520
    media_image1.png
    Greyscale

	Appropriate correction is required. New Matter should be avoided. 
Claims
Claims 17-18, 20-21, 23, and 25-34 are pending and are examined in this Office action. 

Claim Interpretation
Marker NCANN009113770 is used for assaying the presence or absence of the 4472 bp deletion site in the Ccs gene. See Specification, pages 14-17, paragraphs 0045-0051, and Tables 3-4.
Marker NCANN005134316 is based on an A/T SNP in the 3'UTR of the Ccs gene. See Fig. 3B and accompanying text. 

Claim Objections
Claims 17 and 28 are objected to for not explicitly reciting that the pepper plants comprising Capsicum-derived Ccs alleles are themselves Capsicum pepper plants, per paragraphs 0018-0019 on pages 5-6 of the instant Specification. It is suggested to insert ---Capsicum--- before each occurrence of “pepper” in claims 17 and 28. 
Claim 17 is objected to for the omission of the coordinating conjunction –and--- at the end of step (a), and prior to the last step (b); cf. claim 28. 
Claim 17 is objected to for reciting in line 1 the term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of claim 17. 
Claim 28 is objected to for reciting in line 2 the term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 2 of claim 28. 


Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-18, 20-21, 23, and 25-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 17-18, 20-21, 23, and 25-34 are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited nucleic acid with the appearance of red, yellow, and orange fruit in Capsicum pepper. Capsicum is a genus of flowering plants in the nightshade family Solanaceae, native to the Americas. The flowers can self-pollinate.1 
	The claims are drawn to methods of “producing” pepper seed and methods of “selecting” pepper plant for fruit color genotype. These claims read on naturally occurring phenomena (a Capsicum pepper plant that has naturally germinated will have red, yellow, and orange fruit if it natively comprises a deletion in the Ccs gene. The step of “crossing” is interpreted as naturally Capsicum plants have flowers that can self-pollinate. The step of “producing” a (Capsicum) pepper plant is interpreted as naturally growing the plant(s). 
Although some claims recite the step of “detecting” (the presence of a nucleic acid sequence, of a mutation), the steps of “producing”, “selecting”, “crossing”, and “detecting” are very generally recited; these step(s) are not substantial integrations of the natural principle(s) sufficient to confer patent eligibility; these steps are conventional, well understood, and routinely practiced, and thus do not amount to “significantly more. The breadth of “producing” and “selecting” encompasses non-transformative visual assessment of a Capsicum pepper plant for a red, yellow, and orange fruit color, coupled with prior knowledge of the correlation of said phenotype with the presence/absence of a certain nucleic acid/allele. This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle; this step is not a substantial integration of the natural principle sufficient to confer patent eligibility. Furthermore, limiting the steps to a particular nucleic acid/allele does not change the steps to be performed. 
	As the steps of “producing”, “selecting”, “crossing”, and “detecting” are very generally recited, the combination of naturally growing and crossing pepper plants is together reasonably interpreted as being well understood, conventional, and routinely performed in the art. There are no limitations in the claims to distinguish any step from what is already routinely practiced. Introducing nucleic acids and producing and growing pepper plants was indeed routine at the time of invention, and is thus a judicial exception. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 23, 27, and 34 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
	Claim 23 recites the limitation of the method of preceding claim 21, wherein marker assisted selection comprises “detecting a deletion in a Ccs gene or the absence thereof”. It is unclear whether the claim requires detecting (i) the absence of a Ccs gene, (ii) the absence of a deletion in a Ccs gene. 
	Claims 27 and 34 recite the limitation of “sweet” peppers (“sweet” pepper plants), which is a relative phrase, which renders the claim(s) indefinite. The Specification does not support the properties of this relative phrase, and it is not clear what exactly the recited sweetness is referring to, and how the conditions are effected. 
	For example, it is known in the art that the name given to the Capsicum fruits varies between English-speaking countries. In Australia, New Zealand and India, heatless varieties are called "capsicums", while hot ones are called "chilli"/"chillies". Pepperoncini are also known as "sweet capsicum". The term "bell peppers" is never used, although C. annuum and other varieties peperone and the hot varieties peperoncino.2 
As a result, the metes and bounds of the claim(s) are indefinite.
	In the interest of compact prosecution, the claims are nonetheless examined. 

	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 17-18, 20-21, 23, 25-30, and 32-34 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
The claims are broadly drawn to methods of producing pepper seed and methods of selecting pepper plant for fruit color genotype, which comprise producing a set of near isogenic inbred pepper lines that collectively comprise functional and non-functional Capsanthin-Ccs) alleles, and crossing said pepper lines to produce seed of near isogenic hybrid plants that comprise combinations of said alleles that result in red, yellow and orange fruit; wherein producing a set of near isogenic lines comprises producing a plant that has been inbred (for three or more generations) but segregates for a Ccs allele; wherein producing a set of near isogenic inbred pepper lines comprises marker assisted selection for a Ccs allele; wherein marker assisted selection comprises detecting a deletion in a Ccs gene or the absence thereof; wherein the pepper lines are selected from the pepper species consisting of Capsicum annuum, C. baccatum, C. chinense, C. frutescens, and C. pubescens; wherein the pepper lines are sweet peppers; wherein detecting the presence or absence of a mutation in the Ccs gene comprises detecting a genetic marker associated with said mutation, and detection of the presence or absence of a deletion site in the Ccs gene that is causative for said fruit color; and further comprising crossing the selected plant with a second (Capsicum annuum, sweet) pepper plant. 
	The Specification describes the Capsanthin-capsorubin synthase (Ccs) marker development (Example 1, pages 12-17). 
	Applicants describe that it is known in the art that plants that lack a functional CCS protein will not produce red fruits. Typically, plants lacking a functional CCS have yellow or orange fruits (page 12, paragraph 0039). 
	Applicants describe hat part of the CCS gene was deleted in certain studied pepper lines which produce non-red mature fruit (page 13, paragraph 0042). An assay designated Q-NCANN009113770 was designed to assay the presence or absence of sequence at the 4472 bp deletion site in the Ccs gene (page 14, paragraph 0045). Another assay was designed for red vs. non-red marker assisted selection utilized marker NCANN005134316 (based on the A/T Id.). Instant SEQ ID NO:19 is 206-nucleotides-long. It comprises six “n” (a, c, g, or t) and one “w” nucleotide symbol(s).
	Applicants describe that, in total, 13 additional SNPs and small indel mutations were identified in the 3’UTR of the Ccs gene (page 15, paragraph 0047; Table 4). 
	Instant claim 17 (and dependent claims) broadly recite(s) a method of producing pepper seed that comprises some unspecified combination of Ccs alleles that result in (i) red, (ii) yellow, and (iii) orange fruit. 
	Instant claim 28 (and dependent claims) broadly recite(s) a method of selecting a pepper plat for (any unspecified) fruit color genotype. 
	A written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In addition, "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species, which are adequately described and are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. “[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004). In addition, “[A] patentee will not be deemed to have invented species sufficient to constitute the In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
	Applicants do not specifically describe nor do they reduce to practice a representative number of Ccs alleles that are causally related to the production of (i) red, (ii) yellow, and (iii) orange fruit in pepper, in a method claim to producing pepper seed and selecting pepper plant for (any) fruit color genotype. For example, Applicants acknowledge the discovery of 13 additional SNPs and small indel mutations in the 3’UTR of the Ccs gene, but they have reduced to practice only one 4472 bp deletion, and only one allele (A/T polymorphism), which are correlated with the claimed phenotype. Applicants do not claim the necessary deletion and/or allele associated with the claimed phenotype, such that, Applicants do not disclose a conserved structure responsible with respect to the claimed alleles as to accomplish the instantly claimed function conferring red, yellow, and orange (or unspecified) fruit color in pepper. The claims are drawn to any unspecified allele and mutation in Ccs. 
	Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified alleles and mutations in the Ccs gene, and which are determinants of conferring red, yellow, and orange fruit in pepper, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/web/menu/written.pdf. 
See, for example, claim 31, which is not rejected. 

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
Claims 17-18, 20-21, 23, and 25-34 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over NARESH (Naresh et al., 2012, Allelic variation at capsanthin capsorubin synthase gene for ripening fruit color in chilli (Capsicum annuum L.), Indian J. Genet. 72: 72-78). 
Ccs) alleles, and crossing said pepper lines to produce seed of near isogenic hybrid plants that comprise combinations of said alleles that result in red, yellow and orange fruit; wherein producing a set of near isogenic lines comprises producing a plant that has been inbred (for three or more generations) but segregates for a Ccs allele; wherein producing a set of near isogenic inbred pepper lines comprises marker assisted selection for a Ccs allele; wherein marker assisted selection comprises detecting a deletion in a Ccs gene or the absence thereof; wherein the pepper lines are selected from the pepper species consisting of Capsicum annuum, C. baccatum, C. chinense, C. frutescens, and C. pubescens; wherein the pepper lines are sweet peppers; wherein detecting the presence or absence of a mutation in the Ccs gene comprises detecting a genetic marker associated with said mutation, and detection of the presence or absence of a deletion site in the Ccs gene that is causative for said fruit color; wherein the method comprises detection of at least one genetic marker selected from the group consisting of: NCANN009113770 and NCANN005134316; and further comprising crossing the selected plant with a second (Capsicum annuum, sweet) pepper plant. 
	NARESH teaches the allelic variation at capsanthin capsorubin synthase gene for ripening fruit color in chilli (Capsicum annuum L.) (entire document, see Title, Abstract, for example). Twenty six accessions of Capsicum annum with varied ripening color were screened for total carotenoids, red carotenoids, and yellow carotenoids, and also to obtain some new or useful alleles associated with ripening color in chilli, using a gene-specific marker (Abstract). 
	In Table 2 on page 75, NARESH teaches various Single Nucleotide Polymorphisms (SNPs) identified in the coding region sequence of Capsanthin capsorubin synthase gene. See also the discussion with respect to the discovered alleles on page 75. 
	NARESH teaches that previous studies have reported that the Ccs gene was either deleted or absent in yellow and orange colored pepper fruits (page 75, last sentence). Absence of the Ccs gene in two yellow cultivars and Ccs gene deletion in cultivars with yellow fruits at 211 bp and 220 bp from 3’ end have also been reported (page 78, first sentence). 
	In Fig. 1, spanning pages 76-77, NARESH depicts a multiple alignment of deduced amino acid sequences of Ccs coding region with corresponding published sequences. Table 3 on page 75 describes the identified amino acid substitutions in the Ccs gene coding region.  
	NARESH teaches that the novel allelic variants can be effectively used in breeding for cultivars with higher pro-vitamin A bioactive compounds that could help in alleviating vitamin A deficiency, and providing nutritional security in developing countries (page 78, left-hand col., first paragraph). 
	The instantly claimed properties of exhibiting red, yellow, and orange fruit in peppers would be inherent to the compositions (nucleic acids, polypeptides, alleles, pepper plants and pepper fruit) taught by NARESH, which comprise the recited structure(s), which are required for the claimed function(s). 
	Accordingly, NARESH anticipated the claimed invention.
	Alternatively, it is possible that NARESH does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by NARESH, and to analyze the region of the Ccs gene for alleles and deletions associated with the broadly claimed phenotypes of red, yellow, and orange pepper fruit; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. This would also results in the discovery of the instantly claimed deletion (corresponding to marker NCANN009113770) and allele in the 3’UTR region (corresponding to marker NCANN005134316). Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining pepper with higher pro-vitamin A bioactive compounds that could help in alleviating vitamin A deficiency, and providing nutritional security in developing countries (as taught by NARESH). 
	Indeed, as was well known in the art at the time the application was filed, and as acknowledged by Applicants, that plants lacking a functional CCS have yellow or orange fruits. 
It is also noted that instant claim 17 (and dependent claims) broadly recite(s) a method of producing pepper seed that comprises some unspecified combination of Ccs alleles that result in (i) red, (ii) yellow, and (iii) orange fruit. Instant claim 28 (and dependent claims) broadly recite(s) a method of selecting a pepper plat for (any unspecified) fruit color genotype. 
	Bioinformatic analysis, in silico and cDNA library screening, recombinant DNA technology including plant transformation, marker and allele detection, (sweet) pepper plant breeding, selfing, and the production of near isogenic lines, and pepper fruit color assays were routine techniques in the art at the time the application was filed, as taught by the cited reference and the state of the art in general. 

Claims 17-18, 20-21, 23, and 25-34 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over LI (Li et al., 2013, A Further Analysis of the Relationship between Yellow Ripe-Fruit Color and the Capsanthin-Capsorubin Synthase Gene in Pepper (Capsicum sp.) Indicated a New Mutant Variant in C. annuum and a Tandem Repeat Structure in Promoter Region, PLoS One 8(4): e61996, pp 1-10).
	The scope of the claims is described supra. 
	LI teaches the relationship between yellow ripe-fruit color and the Capsanthin-capsorubin synthase gene in pepper (Capsicum sp.) (entire document, see Title, Abstract, for example). 
	To better understand the genetic and regulatory relationships between the yellow fruit phenotype and the capsanthin-capsorubin synthase gene (Ccs), LI examined 156 Capsicum varieties (Abstract). A new ccs variant was identified in the yellow fruit cultivar CK7 (Id.). In the coding sequence of this ccs allele, LI detected a premature stop codon derived from a C to G change, as well as a downstream frame-shift caused by a 1-bp nucleotide deletion (Id.).
	LI teaches that the color found in ripe pepper fruit (Capsicum sp.) mainly depends on the variable accumulation of capsanthin and capsorubin, both of which are involved in the carotenoid biosynthetic pathway. Red peppers accumulate higher levels of total carotenoid during ripening (page 1, right-hand col.). Test crosses between red and white-fruited varieties indicated that the inheritance of mature fruit color is controlled by three loci—c1, c2 and y. The presence of dominant alleles at all three loci leads to the production of red ripe-color fruit (Id.). 
	In Figure 2 on page 4, LI teaches the clustering pattern obtained for all 156 pepper cultivars examined in the study, using SSR analysis. 
	In Figure 4 on page 5, LI teaches comparisons of the Ccs coding sequences in the indicated Capsicum varieties. Fig. 4(A) depicts a schematic representation of the mutations in Ccs among different cultivars. The nucleotide sequences were aligned, and the resulting missense mutations in the amino acid sequence are marked with asterisks. The 1-bp deletion in the coding sequence, which leads to early translation-termination, is underlined in the CK7 sequence (Id.). 
	LI teaches that, in the yellow ripe-color pepper lines, fruit color is determined by variations in the Ccs gene. Three structural mutations in the Ccs gene have been identified in yellow fruit pepper lines. The first mutation involves a deletion in the gene region, which maybe didn’t contain the distal 220 bp of the 39 end of this gene in yellow C. annuum cultivars. The second and third mutations, which involve a premature stop codon and a frame-shift, respectively, were detected in two C. chinense accessions (page 6, right-hand col., second paragraph). 
	LI also teaches AFLP analysis which was useful for revealing high levels of polymorphism, while the SSR method was useful for detecting specific genetic relationships between pepper cultivars (page 6, paragraph bridging left-hand and right-hand col.). LI selected 32 SSR loci, including seven markers used by INRA (France), to perform cluster analysis of all examined pepper cultivars. The 32 SSR markers produced 154 polymorphic bands, with an average allelic variation of 4.8. In addition to Capsicum species, LI could also distinguish the major chili and bell pepper lines among C. annuum cultivars (Id.). Among the cultivars examined by LI, seven are in group II, which mainly includes sweet or bell pepper (page 3, right-hand col., first full paragraph). 
	The instantly claimed properties of exhibiting red, yellow, and orange fruit in peppers would be inherent to the compositions (nucleic acids, polypeptides, alleles, pepper plants and 
	Accordingly, LI anticipated the claimed invention.
	Alternatively, it is possible that LI does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed composition(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by LI, and to analyze the region of the Ccs gene for alleles and deletions associated with the broadly claimed phenotypes of red, yellow, and orange pepper fruit; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. This would also results in the discovery of the instantly claimed deletion (corresponding to marker NCANN009113770) and allele in the 3’UTR region (corresponding to marker NCANN005134316). Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of analyzing the relationship between yellow ripe-fruit color and the Ccs gene in pepper, and obtaining Capsicum peppers that accumulate higher levels of total carotenoid during ripening (as taught by LI). 
	Indeed, as was well known in the art at the time the application was filed, and as acknowledged by Applicants, that plants lacking a functional CCS have yellow or orange fruits. 
It is also noted that instant claim 17 (and dependent claims) broadly recite(s) a method of producing pepper seed that comprises some unspecified combination of Ccs alleles that result in (i) red, (ii) yellow, and (iii) orange fruit. Instant claim 28 (and dependent claims) broadly recite(s) a method of selecting a pepper plat for (any unspecified) fruit color genotype. 
in silico and cDNA library screening, recombinant DNA technology including plant transformation, marker and allele detection, (sweet) pepper plant breeding, selfing, and the production of near isogenic lines, and pepper fruit color assays were routine techniques in the art at the time the application was filed, as taught by the cited reference and the state of the art in general. 

Summary
No claim is allowed.

Examiner’s Contact Information                                                                                                                                                                 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See “Capsicum” article on Wikipedia, at https://en.wikipedia.org/wiki/Capsicum, accessed September 29, 2021.
        2 See “Capsicum” article on Wikipedia, at https://en.wikipedia.org/wiki/Capsicum, accessed September 29, 2021.